ACCEPTED
                                                                                      03-15-00076-CR
                                                                                              5934216
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  7/6/2015 8:54:47 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                   IN THE THIRD COURT OF APPEALS
                       FOR THE STATE OF TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
EVERTON ROXROY BAILEY, JR.                                         AUSTIN, TEXAS
                                                               7/6/2015 8:54:47 AM
V.                                                      NO.   03-15-00076-CR
                                                                 JEFFREY D. KYLE
                                                                       Clerk

THE STATE OF TEXAS

                   APPELLANT’S FIRST MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Everton Roxroy Bailey, Jr., by and through his attorney of

record, Dal Ruggles, and files this his First Motion for Extension of Time to File

Brief and in support thereof, would show the Court the following:

                                        I.

       That the above-styled and numbered cause is styled The State of Texas v.

Everton Roxroy Bailey, Jr., Cause Number 13-0933-K26 in the 26th Judicial

District Court of Williamson County, Texas.

                                       II.

       Appellant was convicted of Aggravated Assault w/Deadly Weapon – Family

Violence w/Serious Bodily Injury. Appellant was sentenced on January 8, 2015

and punishment was assessed at thirty-seven (37) years imprisonment.

                                       III.

       Appellant’s notice of appeal was filed on January 28, 2015. A motion for



	                                                                                 1	  
new trial was filed on January 14, 2015. The reporter’s record was filed on May

22, 2015. The clerk’s record was filed on February 10, 2015. A supplemental

clerk’s record was filed on February 12, 2015. The due date for the brief is Friday,

July 3, 2015.

                                         IV.

             This is Appellant’s first motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the brief,

which would make such brief due on Friday, August 14, 2015.

                                         V.

       The undersigned attorney has been unable to complete the brief due to lack

of time. Counsel’s workload has been such that he has not been able to devote

sufficient time to complete the brief. He asks that this extension be granted so that

he may effectively represent Appellant and so that justice may be done in this case.

                                       Respectfully Submitted,


                                        /s/ Dal Ruggles
                                       DAL RUGGLES
                                       Attorney at Law
                                       1103 Nueces St.
                                       Austin, Texas 78701
                                       Phone: (512) 477-7991
                                       Facsimile: (512) 477-3580
                                       SBN: 24041834
                                       Email: dal@ruggleslaw.com
                                       ATTORNEY FOR APPELLANT



	                                                                                  2	  
                         CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s First Motion for Extension of Time to File Brief was e-served to Mr.

John C. Prezas of the Williamson County District Attorney's Office on this the 2nd

day of July, 2015.

                                             /s/ Dal Ruggles
                                            DAL RUGGLES




	                                                                               3